725 N.W.2d 30 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Bryan James VINSON, Defendant-Appellant.
Docket Nos. 132241, 132242, COA Nos. 259079, 259204.
Supreme Court of Michigan.
December 28, 2006.
On order of the Court, the application for leave to appeal the August 24, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion for appointment of counsel is DENIED.